Citation Nr: 1202009	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  10-45 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for service-connected chondromalacia of the left knee disability, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for service-connected chondromalacia of the right knee disability, currently evaluated as 10 percent disabling.

3.  Entitlement to a total disability based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse
ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1976 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which confirmed and continued the 10 percent evaluations.

In September 2011, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  

A review of the September 2011 Board hearing transcript suggests that the Veteran intends to assert an inability to retain substantially gainful employment, in part, due to his service-connected bilateral knee disabilities.  See the September 2011 Board hearing transcript, pgs. 9-12, 22-23.  Such a claim has not been developed by the RO.  However, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the issue is now properly before the Board.  See Rice, supra; see also VAOGCPREC 06-96.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.



REMAND

The Veteran seeks increased disability ratings for his service-connected bilateral knee disabilities and entitlement to TDIU.  After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the claims on appeal must be remanded for further development.

Reasons for remand

1.  Entitlement to an increased rating for service-connected chondromalacia of the left knee disability, currently evaluated 10 percent disabling.

2.  Entitlement to an increased rating for service-connected chondromalacia of the right knee disability, currently evaluated 10 percent disabling.

The Veteran was most recently afforded a VA examination in March 2010 as to his service-connected knee disabilities.  At the September 2011 Board hearing, the Veteran testified under oath that his bilateral knee disabilities produce significantly worse symptomatology than is described in the examination report.  See the September 2011 Board hearing transcript, pg. 30.  The Veteran also indicated that his private treatment provider has recommended total knee replacements in early 2012.  Id.  Moreover, the Veteran contended that the VA examination was inadequate as the examiner failed to provide sufficient findings pursuant to 38 C.F.R. §§ 4.40 and 4.45.

The Board has thoroughly considered the Veteran's contentions concerning an inadequate examination and upon review of the record, the Board finds that an additional examination is warranted.

When evaluating musculoskeletal disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); Johnson v. Brown, 9 Vet. App. 7 (1996).  In VA Fast Letter 06-25 (November 29, 2006), VA's Compensation & Pension Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joints or spine's range of motion, if feasible.  It was determined that such testing should yield sufficient information on any functional loss due to an orthopedic disability.

In the report of the March 2010 VA examination, the examiner provided range of motion findings as to the Veteran's bilateral knees.  However, despite indicating that the Veteran experienced pain on movement, the examiner failed to discuss specific functional loss due to pain in his examination report.  Moreover, the Veteran has repeatedly complained of flare-ups of symptomatology as to his bilateral knees disabilities as well as increased instability.  The March 2010 VA examiner indicated that the Veteran experienced flare-ups "with heavy repetitive use."  However, the examiner did not comment on the frequency or severity of the claimed flare-ups and did not express an opinion concerning the extent to which the Veteran's functional ability would be additionally limited during the flare-ups.  Moreover, the examiner failed to provide an opinion concerning the impact of the disabilities on the Veteran's occupational function.  Additionally, although the examiner noted the Veteran's complaints of instability in the knees, he did not, aside from a cursory notation, address the Veteran's knee instability.  

Because the March 2010 VA examination report failed to adequately address the matter of functional loss due to pain and flare-ups with sufficient specificity in accordance with DeLuca and also failed to adequately address the Veteran's bilateral knee instability, the Board is without a sufficient basis in the record by which to consider the Veteran's increased rating claims.  See 38 C.F.R. § 4.2 (2011).  As such, the Board believes that a VA examination is needed to assess the Veteran's current bilateral knee symptomatology.

The Board additionally observes that the Veteran has been diagnosed with osteoarthritis and rheumatoid arthritis of the bilateral knees.  See the VA treatment records dated June 2007, September 2007, and November 2007.  The Veteran is currently service-connected for chondromalacia of the knees.  In the updated VA examination report, the examiner should provide an opinion as to whether the Veteran's osteoarthritis and/or rheumatoid arthritis are due to the service-connected chondromalacia.  If the examiner finds that the osteoarthritis and/or rheumatoid arthritis of the knees is not due to the service-connected disabilities, he/she should attempt to differentiate between the symptomatology associated with the Veteran's nonservice-connected osteoarthritis/rheumatoid arthritis and his service-connected bilateral knee disabilities.

3.  Entitlement to TDIU.

As noted above in the Introduction, the Veteran has raised a claim for TDIU, and such has not been addressed by the RO.  In Rice, the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the issue is properly before the Board.  See Rice, supra; see also VAOGCPREC 06-96.  After having carefully considered the Veteran's TDIU claim, and for reasons expressed immediately below, the Board finds that the Veteran's claim must be remanded for additional procedural development.

Critically, the Veteran has not received notice pursuant to the VCAA as it pertains to his claim for TDIU.  If, as here, the record has a procedural defect with respect to the notice required under the VCAA, this may not be cured by the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  The Board therefore must remand the case to the agency of original jurisdiction because the record does not show that the Veteran was provided adequate notice under the VCAA and the Board is without authority to do so.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should review the Veteran's claims folder and ensure that all notification and developmental action required by the VCAA is completed.  In particular, the RO/AMC should ensure that notification is provided to the Veteran regarding the requirements and development procedures necessary to substantiate a claim of TDIU.

2. The RO/AMC should contact the Veteran through his representative and request that he identify any outstanding medical examination and treatment records pertinent to his claims.  The RO/AMC should take appropriate steps to secure any outstanding medical records identified by the Veteran, and associate them with the VA claims folder.

3. The Veteran should be afforded a VA examination in order to determine the nature and extent of his service-connected right and left knee disabilities.  The Veteran's claims folder, including a copy of this REMAND, must be made available to the examiner.

The examiner should specifically identify all current manifestations of the Veteran's bilateral knee disabilities including limitation of motion and instability.  In so doing, the examiner must identify any functional impairment including limitation of motion.  Range of motion studies of the knees should be provided including limitation of motion as a result of pain (described in terms of additional loss of motion, in degrees, resulting from pain) and functional impairment documented in degrees, including upon repetitive testing, due to pain, incoordination, weakened movement, and excess fatigability on use.  

The examiner should also provide an opinion concerning the impact of the bilateral knee disabilities on the Veteran's ability to work.
The examiner should further indicate whether the Veteran's diagnosed osteoarthritis and/or rheumatoid arthritis of the bilateral knees are due to his service-connected chondromalacia of the knees.  If the answer is in the negative, the examiner should differentiate between the symptoms associated with the nonservice-connected osteoarthritis/rheumatoid arthritis and that associated with the Veteran's service-connected chondromalacia of the knees; to the extent this is not possible, the examiner should so indicate.  

A report should be prepared and associated with the Veteran's VA claims folder.  Complete rationale for all findings and opinions rendered should be provided.

4. Following any further development that the RO deems necessary, the Veteran's claims should then be readjudicated.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and allowed an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

(CONTINUED ON THE NEXT PAGE)
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

